DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on February 9, 2021, has been entered and acknowledged by the Examiner. 
	Cancellation of claims 2-13 has been entered.
	Claims 1 are pending in the instant application.
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to the functional layer (1) is disposed between the condensation layer (2) and the diffusion layer (3), the functional layer (1) includes a main layer (11) and quantum dots (12) uniformly distributed in main layer (11); wherein the main layer (11) comprises a first main layer (111) and a second main layer (112) combined with each other, said quantum dots (12) include red fluorescence quantum dots (121) and green fluorescence quantum dots (122); the first main layer (111) adheres to one side of condensation layer (2); the second main layer (112) adheres to one side of diffusion layer (3); the red fluorescence quantum dots (121) and green fluorescence quantum dots (122) are arranged side by side to form a plurality quantum dots arranged in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOSE M DIAZ/Examiner, Art Unit 2879   




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878